Pottle, J.,
dissenting. At common law a cause of action for a persona] tort abated with the death of the person in whom the right of action was vested. The rule of the common law is of force in this State, except where modified by statute. Section 4421 of the Civil Code was intended to save pending actions only. Where, therefore, a mother brought an action for the tortious homicide of her son, and died pending the action, the right to continue the action rested in the legal representative. The cause of action did not, however, survive, and on dismissal of the pending suit a new suit could not be brought by the administrator, either within the ordinary period of limitation or under the statute allowing suits which have been dismissed or nonsuited to be renewed within six months. Peebles v. Charleston & Western Carolina Ry. Co., 7 Ga. App. 279 (66 S. E. 953) ; Frazier v. Georgia R. Co., 101 Ga. 77 (28 S. E. 662); King v. Southern Railway Co., 126 Ga. 794 (55 S. E. 965, 8 L. R. A. (N. S.) 544).
N. F. Culpepper, for plaintiff.
Rosser Brandon, Hatton Lovejoy, McLaughlin & Jones, for defendants.